Citation Nr: 0519982	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-29 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for leukemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from November 1967 to July 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied the veteran's claim 
seeking entitlement to service connection for leukemia, 
characterized as chronic granulocytic leukemia.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002). The VA's duty to assist 
also requires that the veteran be afforded a VA examination 
with respect to his disability, which takes into account the 
records of the veteran's prior medical history as well as his 
current disability status before a decision concerning his 
appeal can be made. See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991). 

The veteran contends he developed leukemia shortly after 
service. He contends that he was told by his treating 
physicians that his leukemia was caused by his exposure to 
Agent Orange herbicide while serving in Vietnam. In his 
January 2002 letter to the RO, the veteran claimed that  Dr. 
D.S., his treating physician at Fort Wayne VA Medical Center 
told him that his leukemia was caused by exposure to Agent 
Orange. In his July 2003 VA Form 9 Appeal to the Board, the 
veteran contended his private treating physician, Dr. R.A., 
informed him that his leukemia problems started after he was 
discharged from service. The veteran claimed he began 
receiving daily injections of Interferon to control the 
disease and avoid major complications.

As noted by the United States Court of Appeals for the 
Federal Circuit, the fact that a particular disorder does not 
warrant a presumption of service connection under VA laws and 
regulations does not preclude a claimant from presenting 
medical evidence to prove the connection between his or her 
particukar disability and service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The RO has taken no steps to assist 
the veteran in the development of the claim on this basis, as 
is required under 38 U.S.C.A. § 5103A. 

VA conducted a general medical examination in December 1993. 
The examination noted a diagnosis of chronic myelogenous 
leukemia, but did not offer an etiological opinion. The 
veteran has not been provided a VA opinion as to the origin 
of his current condition. Thus, this case warrants a remand 
to obtain an etiology opinion of the veteran's condition. 
 
Under the circumstances described above, additional 
development of the veteran's claim should be accomplished. 
Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration.

Accordingly, the case is remanded for the following actions:

1.	The veteran should be scheduled for an 
examination. The claims folder, including a copy of 
this REMAND, and all requested and obtained reports 
should be made available to the examiner. The 
examiner is requested to review the entire claims 
folder and indicate that such a review was 
conducted, and should include responses to each of 
the following items:

A.	State, in precise, medically correct 
terms, the diagnosis of the form of 
leukemia the veteran has.

B.	For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the entire 
record, as to the onset of the 
disease or condition. State whether 
it is at least as likely as not 
(i.e., probability 50 percent, or 
greater) that the disorder is the 
result of a disease, injury, or 
incident the veteran had in service.

C.	Specifically, state whether it is as 
least as likely as not that the 
disorder is the result of the 
veteran's exposure to Agent Orange 
herbicide in Vietnam while serving in 
the Army from November 1967 to July 
1969. 

D.	The examiner must provide appropriate 
rationale for the opinion. If it is 
not feasible to answer any of these 
questions, this should be so stated.

2.	Following the above development, the claims file 
and any additional evidence submitted by the 
veteran should be reviewed. All indicated 
development should be undertaken and the issue of 
entitlement to service connection for leukemia 
should be re-adjudicated. If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter if otherwise in order, the case should be returned 
to the Board for further appellate action. The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




